DETAILED ACTION
Response to Arguments
Applicant's arguments filed with respect to claims 5/12/2021 have been fully considered but are moot in view of the new ground(s) of rejection. The rejections are necessitated due to claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over RAJAGOPALAN et al. (Pub. No. US 20180114438) in view of Bostick et al. (Pub. No. US 20170092130).
Regarding claims 1 and 8, RAJAGOPALAN teaches processing circuitry to obtain an image of a parking lot viewed from above [Para. 81 “a street light 600 comprising a pole 602 and the luminaire 300, whereby the luminaire 300 is suitably mounted to the pole 602”; Fig. 5 and related description]; to detect a parked vehicle in the parking lot, using the image [Para. 49 “Dimensions of a vacant parking space and the location and physical size of the vehicle can be derived from 2D, 3D or thermal images”; fig. 5 and related description]; to detect Dimensions of a vacant parking space and the location and physical size of the vehicle can be derived from 2D, 3D or thermal images.”] and being determined to be larger than a target vehicle to be guided [Fig. 700, s706, s710 and related description];  and to generate notification information indicating the one or more empty spaces detected [fig. 7 step s710 and related description].
However, RAJAGOPALAN does not explicitly teach to set a priority for each of the one or more empty spaces detected based on a width of each empty space in the one or more empty spaces, a distance between each empty space in the one or more empty spaces and an entrance of the parking lot, or a distance between each empty space in the one or more empty spaces and an exit of the parking lot and generating priority for each space.
Bostick teaches set a priority/score for each of the one or more empty spaces detected based on a distance (close) between each empty space in the one or more empty spaces and an exit of the parking lot [Para. 68] and generating notification indicating empty space detected and priority for each open spaces [Para. 89 “the open parking spaces to generate scores for the parking spaces”; It’s the score is the indicator].

Regarding claim 6, RAJAGOPALAN wherein the processing circuitry calculates a size of the target vehicle to be guided, using the image [Para. 49 “Dimensions of a vacant parking space and the location and physical size of the vehicle can be derived from 2D, 3D or thermal images].  
Regarding claim 7, RAJAGOPALAN teaches the empty space notification device according to claim 1 [see claim 1 rejection]; and a camera to create the image of the parking lot viewed from above [fig. 2 and related description; fig. 49, 50].

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over RAJAGOPALAN et al. (Pub. No. US 20180114438) in view of Bostick et al. (Pub. No. US 20170092130) further in view of Williams (Pub. No. US 20180247534) further in view of Gieseke et al. (Pub. No. US 20150344028).

However, RAJAGOPLAN in view of Bostick doesn’t explicitly teach wherein the processing circuitry detects the one or more empty spaces using an exit space required when the parked vehicle exits, an entry space required when the target vehicle to be guided enters. 
Williams teaches empty spaces using an exit space required when the parked vehicle exits, an entry space required when the target vehicle to be guided enters [Para. 15, 18, and 25].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in the parking system of RAJAGOPALAN in view of Bostick the ability to detect available space based on vehicle exiting and entering, an as taught by Williams since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
RAJAGOPLAN in view of Bostick further in view of Williams doesn’t explicitly teach a door opening space required when a door of the target vehicle to be guided opens.  
Gieseke teaches calculating space for the door opening space [Para. 77 “system may provide a preferred driver door opening minimum clearance, such as may be selected or input by the driver or as may be related to the vehicle type or model, with the minimum clearance stored and used by the system to determine if a particular parking space is suitable for automatic parking of the vehicle therein”].
	It would have been obvious to one of ordinary still in the art, before the effective filing, to include in the parking system of RAJAGOPLAN in view of Bostick further in view of Williams the ability to calculate the space for door opening as taught by Gieseke since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 3, RAJAGOPALAN teaches wherein the processing circuitry calculates the entry space using characteristic information unique to the target vehicle to be guided [fig. 5 and related description].
However, RAJAGOPLAN in view of Bostick further in view of Williams doesn’t explicitly teaches the door opening space.
Gieseke teaches calculating space for the door opening space [Para. 77 “system may provide a preferred driver door opening minimum clearance, such as may be selected or input by the driver or as may be related to the vehicle type or model, with the minimum clearance stored and used by the system to determine if a particular parking space is suitable for automatic parking of the vehicle therein”].

	It would have been obvious to one of ordinary still in the art, before the effective filing, to include in the parking system of RAJAGOPLAN in view of Bostick further in .
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over RAJAGOPALAN et al. (Pub. No. US 20180114438) in view of Bostick et al. (Pub. No. US 20170092130) further in view of Neuner et al. (Pub. No. US 20150154868).
Regarding claim 5,  RAJAGOPLAN in view of Bostick doesn’t explicitly teach wherein the processing circuitry  predicts a parked vehicle to exit, using a state of people getting in or out of parked vehicles in the parking lot and generates notification information indicating the parked vehicle predicted to exit.  
However, Neuner teaches wherein the processing circuitry  predicts a parked vehicle to exit, using a state of people getting in or out of parked vehicles in the parking lot and generates notification information indicating the parked vehicle predicted to exit [Para. 70-71].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in the parking system of RAJAGOPLAN in view of Bostick the ability to predict a vehicle leaving the parking space and sending vacated notification, as taught by Neuner since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did .

Conclusion
          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 888-786-0101 (IN USA OR CANADA) or 571-272-4000.
/SOLOMON G BEZUAYEHU/Primary Examiner, Art Unit 2666